Case 1:19-cr-00161-DLH Document 13 Filed 08/29/19 Page 1 of 1
o™ ~~
Case 1:19-mj-00286-CRH Document 2 Filed 08/27/19 Page 1 of 2

AO 442 (Rev. [I/L1) Arrest Warrant RECEIVER

UNITED STATES MARSHALS
UNITED STATES DISTRICT COURT

for the AUG 2? 2019

District of North Dakota
DISTRICT OF NORTH DAKOTA

United States of America

Vv.
MICHAEL K. SINNAWI Case No. IF - 286 -Of

 

Defendant

ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) MICHAEL K. SINNAWI )
who is accused of an offense or violation based on the following document filed with the court:

O Indictment  Superseding Indictment © Information ©) Superseding Information & Complaint
(1 Probation Violation Petition 1 Supervised Release Violation Petition OViolation Notice O Order of the Court

This offense is briefly described as follows:
Possession with intent to distribute oxycodone, 21 USC 841(a)(1) & 841(b)(1)(C), and 18 USC 2

Date: _Breg 27,9019 OWL MER

“Tssubyg offi icer's signature

 

 

 

 

City and state: _ Bismarck, North Dakota Clare R, Hochhalter, U.S. Magistrate Judge
Printed name and title -
Return
This warrant was received on (date) 8-2 2-¢ eg , and the person was arrested on (date) me ~Uh-/9
at (city and state) Be S m ov he Ni

Date: o-2¥- } 4 en

fu officer's signature
SA Jet. uM tA-

Printed nameland title

 

 

 

 
